Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Nies (US Pub # 2009/0165188) teaches providing a flexible, arcuate planar sheet (1), but teaches it is made of foam and thus does not provide the material is impermeable and does not provide the step of placing a planar face on the hairline of the user “positionally maintaining hairs along said hairline in contact with a hair treatment composition.” Similarly, Johnson (US Pat # 5,845,654) teaches a planar sheet to substantially engage the hairline of a user, but specifies the user engaging material to be absorbent, thus teaching away from the impermeable material required by the claimed method. See also other absorbent shields of various configurations and specifics of use: Hunter (US Pub # 2015/0033443); Bratton (US Pub # 2008/0168594); Lange (US Pat # 5,423,091); McBride (US Pat # 3,529,308); Hall (US Pat # 3,050,071); Sivess (US Pat # 5,133,371); Vaughn et al. (US Pat # 6,311,698) and Spatola (US Pat # 5,551,455).
On the other hand, Altman (US Pat # 6,012,171) teaches providing a shield that comprises an impermeable layer, however also provides a planar absorbent layer (Col 1, Lines 54-60), where the absorbent layer is taught to be placed “just beneath the hairline” (Col 2, Line 60). Hudson (US Pat # 3,388,708) additionally provides a planar surface (11) of a barrier member, but specifically teaches that it is placed below the hairline of the user (Col 2, Lines 5-10), such that an absorbent portion (14) engages the hairline. (See also: Zappala (US Pat # 4,223,407) which although providing an impermeable material (26), merely teaches the material to extend along a forehead).  Foster (US Pat # 2,729,823) provides a non-absorbent planar material (26) with arcuate top and bottom edges, but teaches that the edge of the positionally maintaining hairs along said hairline in contact with a hair treatment composition as claimed. Similarly, Dorsey (US Pat # 1,905,370) provides a waterproof band, however specifically teaches away from the claimed step of placement of a planar surface of the band to positionally maintain hairs along said hairline in contact with a hair treatment composition as Dorsey specifies providing a barrier between the hairline and adjacent skin (and thus not placing such that the hairline itself is maintained with adjacent skin and hair).
Ciesinski et al. (US Pub # 2009/0031476) provides a method of using a splash guard, where a planar material is provided (Figure 7 at 12). However, here, the splash guard is rigid and non-pliable. Although the guard does have a more flexible seal member (20), it does not teach this flexible portion is impermeable.
Shao (US Pub # 2010/0154100) teaches a shield to be placed substantially along a user’s hairline where such is made of a waterproof material (Paragraph 0039), but does not teach the shield to be a planar sheet that engages the hairline, rather such provides either a non-planar seal (32) that engages the hairline, or a planar portion (20) of the shield that teaches specifically not engaging the hairline of the user. Similar shields are known that similarly lack the use of a planar face of a flexible, impermeable sheet to engage the hairline of a user: Thompson (US Pub # 2010/0138979); Clark (US Pub # 2010/0031410); Rushton Jr (US Pat # 4,958,385); Kelly (US Pat # 6,584,984) and Davis (US Pat # 2,162,608).
Planar shields are otherwise known to generally engage the user, but are taught specifically to be used in methods other than “maintaining hairs along said hairline in contact with a hair treatment composition”: Echols (US Pub # 2006/0143787); Grinage (US Pub # 2005/0108808); Mosely (US Pub # 2002/0023285); Rasmussen (US Pat # 2,435,100); Owen (US Pat # 2,261,274); McNutt (US Pat # 2,023,279); Lee (US Pat # 3,319,262) and Bartfay (US Pat # 2,599,152). Importantly, none of these 
Thus, although many hair-shield devices exist in the prior art, and many planar shields exist in the prior art, none of the prior art teach or suggest, alone or in combination providing a method of using a hair treatment apparatus, where the hair treatment apparatus is a planar, impermeable sheet having opposing arcuate top and bottom edges, where the hair treatment device is placed such that the impermeable sheet overlays the hairline of the user and extends to opposite sides of a wearers head either in front of or behind a user’s ears, in a manner where the hairline is engaged on a surface of the hair treatment device somewhere between the top and bottom arcuate edges, such that the hair treatment device positionally maintains hairs along the hairline in contact with a hair treatment composition.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772